UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A-2 TANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007 Commission File Number: 0-52561 ANOTEROS, INC. (Exact name of Registrant as specified in its charter) NEVADA 88-0368849 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2445 Fifth Avenue, Suite 440, San Diego, California 92101 (Address of principal executive offices) (Zip Code) (619) 239-2900 (Issuer’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $0.001 Par Value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that a registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. £ Check whether the Issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesTNo£ Check here if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB. Yes£NoT Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes£NoT Issuer’s revenues for its most recent fiscal year: None. As of March 21, 2008, there were 6,978,769 shares of the registrant’s Common Stock outstanding.The aggregate market value of the Common Stock held by non-affiliates was approximately $498,768 based on the closing sales price of the Common Stock of $0.20 per share as quoted on the Pink Sheets on such date. Transitional Small Business Disclosure Format (check one): Yes£NoT ANOTEROS INC. Report on Form 10-KSB TABLE OF CONTENTS PART I. Item 1. Description of Business 3 Item 2. Description of Property 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II. Item 5. Market for Common Equity and Related Stockholder Matters 12 Item 6. Management’s Discussion and Analysis or Plan of Operation 14 Item 7. Financial Statements 17 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 8A(T) Controls and Procedures 35 Item 8B. Other Information 36 PART III. Item 9. Directors, Executive Officers and Corporate Governance 36 Item 10. Executive Compensation 38 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 12. Certain Relationships and Related Transactions 41 Item 13. Exhibits 41 Item 14. Principal Accountant Fees and Services 42 Page 2 PART I. FORWARD LOOKING STATEMENTS This annual report contains certain forward-looking statements and for this purpose any statements contained in this annual report that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, words such as "may," "will," "expect," "believe," "anticipate," "estimate" or "continue" or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control. These factors include but are not limited to economic conditions generally and in the markets in which Technology Resources may participate, competition within Anoteros’ chosen industry, technological advances and failure by us to successfully develop business relationships. ITEM 1.DESCRIPTION OF BUSINESS. Business Development AnoterosInc. (referred to as “Anoteros”, the “Company”, “we”, “us”, or “our”) through its wholly-owned subsidiary, Doolittle Edutainment, which holds all of our intellectual property, is engaged and in the children’s education and entertainment market.Our mission is to entertain and educate children through various avenues focused around our main character, “Doolittle” and further development of additional books and the exploitation of our intellectual property rights. The Company was incorporated on September 25, 1996 under the laws of the State of Nevada, as Out of Bounds Sports Co. and initially entered the sports wear market, manufacturing and marketing tee shirts, golf shorts and hats with the “OB Golf” and “OB Sports” logo.The Company turned its focus to the children’s education and entertainment arena utilizing the gorilla charter “Doolittle” depicted in various sporting activities and worked on various story lines and character treatments.We complete the final story line and draft of Book 1 – The Story of Doolittle, an Exceptional Young Gorilla in May 2000. The story line and preliminary draft of Book 2 – The Adventures of Dynamic Doolittle – Episode 1 “The Problem with Paulie Python” was completed in October 2000 and, the story line and preliminary draft of Book 3 - Doolittle’s Very, Very Bad Day was completed in May 2001 On February 19, 2002 the Company formed Doolittle Edutainment Corp., a Nevada corporation (“Doolittle Edutainment”) as a wholly-owned subsidiary, for the purpose of holding the intellectual property and other assets relating the Doolittle books and product line. On September 22, 2004, we Company changed our name from Out of Bounds Sports Co. to Anoteros, Inc In 2006 and 2007, we completed layout, compilation and assembly of Books 1, 2 and 3 and in 2007 we completed our first three book titles which depict our main character named “Doolittle”: ·Book 1 - titled “Doolittle – An Exceptional Young Gorilla” addresses the issue of cheating on a very elementary children’s level. ·Book 2 - titled “The Adventures of Dynamic Doolittle Episode I – “The Problem with Paulie Python.”This book introduces additional characters and has Doolittle taking on “super powers” (i.e. speed and strength). This book addresses the concept of sharing. ·Book 3 - titled “Doolittle’s Very, Very Bad Day” addresses Doolittle’s negative attitude regarding doing home-work. We have self published the initial three books with an initial run of 250 copies which are being utilized in exploring various distribution avenues. Page 3 Business of Issuer The focal point and main character of our books is “Doolittle” which was created to target toddlers and young children. The character of Doolittle is portrayed as a charismatic, rough ‘n tough little Gorilla who is a bit mischievous, has more than a little “attitude,” but is also cool and cuddly. Doolittle has been developed to be an all-round good guy, roll model and inspiration that will befriend, teach and capture the imagination of kids by excelling at sports, seeking adventure and enjoying things that are popular with children. While there is no requirement for Doolittle to be a “family values” character, good citizenship, decency and manners are an underpinning we have instilled in the stories and assets developed to date.Our vision is to position Doolittle, along with his sidekicks, “Ajax” and “R-Dub” in various situations that evoke a need for children to make positive decisions.The story lines are designed to promote tolerant messages while keeping children engaged and entertained.Our goal is to teach and entertain kids with Doolittle as a positive role model. We believe that our books, three of which have been completed, along with additional education and entertainment products, which we may choose to produce, such as workbooks, coloring books and puzzles, have and will be developed in such a way that will complement and compete with the existing industry.With the success of competitor company characters and products, we believe that we can create a successful niche for Doolittle along with subsequent characters. We will endeavor to make Doolittle (and subsequent characters) a household name for children and families. To obtain this goal we have various options to expand its presence by licensing the character to one or more companies to produce, distribute, market and retail the books and productsto the mass market through highly visible and available channels including retailing, the internet, software games, publishing and all visual media markets. Although no significant relationships exist and no substantial relationships have been formed at this time we intend to pursue such opportunities as they present themselves. Principal Products or Services and Their Markets. We have completed and self published our initial three children’s books as well as various articles of clothing and toys, such as T-shirts, sweat shirts, super balls and stickers to develop and raise consumer awareness for the Doolittle character. We have also completed character treatments (i.e an outline summary) and themes for books 4 and 5 and at such time as we deem appropriate, based on the interest in, and feedback for, our initial books, we will continue the further development of these books. The goal will be to continually develop and produce quality books geared towards children with the lessons conveyed through a recognizable and respected character. Future products for character and name branding could include plush toys (stuff animals), coloring books, puzzles, playground balls, games and interactive software. Market Analysis - Doolittle’s Niche Doolittle is focused on the young children’s market specifically ages 3-10 years. We believe we can develop a specialty niche with Doolittle in this market. As we develop our brand name, we envision aligning our Doolittle character with schools and pee-wee and junior league sport clubs to promote and support sports activities. This will allow us to expand our brand name (i.e. character) loyalty directly to the family and social infrastructure of society. Distribution Methods of the Products or Services. Publishing We are exploring the possibility of traditional publishing for the first three books. Traditional publishing is often difficult and time consuming to find a publisher willing to take on a new book line. If traditional publishing does not prove successful, we will continue to self-publish our books and seek to negotiate a distribution agreement with one or more book distribution sources.While having a publisher to promote and market the Company’s books would be the preferred method to achieve quicker market penetration, we believe that self publication and distribution through the various available distribution sources would be a viable alternative to traditional publishing and would allow us to retain total control of the product from inception through distribution. Page 4 Internet Due to the popularity of the internet, businesses must utilize the World Wide Web to promote market and sell products and services to consumers. We see great opportunities to build our brand name through a website and have secured the website address www.doolittleedutainment.com which is under development. We intend to develop the website as a dynamic and interactive website designed for kids but also informative for parents, consumers and retailers.We intend that the completed version of the website will consist of information about the Company, the stories of “Doolittle” and will include games and a sports and adventures section that will be interactive, informative and entertaining for kids. Pending sufficient funding and capital resources, we will seek to establish and develop “Club Doolittle” as part of our website. We intent is to utilize Club Doolittle to build a customer data base by allowing customers to sign-up for free drawings to win books and other products. The web site will showcase our products to consumers and will provide an online catalogue allowing the consumer to purchase our books, and other products via the internet. Customers will be able to access our product brochure online which will feature all designs, colors, options, sizing charts, inventory availability and closeout specials. We envision that the website will be continually upgraded and modified by adding content that will make the visitor’s experience as user friendly, informative and entertaining as possible. We view our website as an important tool for building and marketing our brand name. At this time the website is still in the development stages and no specific date has been identified for the official launch of www.doolittleedutainment.com. Licensing We plan to focus on the potential for licensing of our intellectual property, namely the Doolittle character and illustrations depicting Doolittle in various sporting activities. This direction, if successful, would allow us to realize quicker market penetration, growth and revenue.We believe that our main character Doolittle and his two friends Ajax and R-Dub along with our books, apparel line and other accessory items have been developed to the point that we have viable marketable properties for licensing. Status of any Publicly Announced New Product or Services. As of the date of this report there are no new products or services for which the company has publicly announced the release date. As set forth herein, we have completed and published Books 1, 2 and 3, and have completed the character treatment for two potential future books. Competitive Business Conditions. Our products are in direct competition with many different companies in this highly competitive industry. Many of these companies have substantial current assets and cash reserves and include companies such as Disney, Warner Brothers, and Nickelodeon among numerous others. This industry is highly competitive and it takes time and capital to develop the concept of a character and bring it to the marketplace. Since diverse distribution channels are available, we believe that we can be successful in bringing our character representation to the marketplace. Sources and Availability of Raw Materials. We do not utilize any specialized raw materials. All necessary required materials, if any, are readily available. The Company is not aware of any existing or future problem that will materially affect the source and availability of any materials which would be required by the Company. Dependence on One or a Few Major Customers. We do not currently have any identifiable customers. We believe that the diversity of the various avenues for the sale and distribution of our books and products offered will alleviate the dependence on any customer. Through the widespread use of our books and products in multimedia, electronic commerce, publishing, Internet and other developing industries, we will seek to develop a wide base of customers. Page 5 Patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts. We own intellectual property rights including copyright and trademarks which are encompassed in our books and proposed product line. Through our wholly-owned subsidiary Doolittle Edutainment Corp. we received trademark and copyright registration for the following: Trademarks: MARK REG. NO CLASS REG. DATE OWNER OF RECORD JURISDICTION Doolittle 2,545,806 25 March 12, 2002 Doolittle Edutainment Corp. United States Doolittle 3,323,801 16 and 28 October 30, 2007 Doolittle Edutainment Corp. United States We previous held the trademark for Doolittle Duds registered in the International class 25 which consists of clothing, shirts, T-shirts, sweat shirts and hats, which was granted and approved on July 4, 2000. In 2007 we ceased using the trademark “Doolittle Duds” and therefore chose not to file an affidavit of continued use under Section 8, whereupon the Doolittle Duds trademark was deemed abandon. Copyrights: TITLE REG. NO. DATE OF REGISTRATION Doolittle Classics: Vol. 1 VAU-419-090 December 12, 1997 Doolittle Classics: Vol. 2 VAU-476-300 October 28, 1999 The Story of Doolittle: An Exceptional Young Gorilla TXU-950-710 May 3, 2000 The Adventures of Dynamic Doolittle: Episode 1, The Problem with Paulie Python TXU-980-865 October 30, 2000 Doolittle’s Very, Very Bad Day TXU-1-036-883 May 22, 2001 Illustrations for Book 1 The Story of Doolittle, an Exceptional Young Gorilla VAU-730-773 January 22, 2007 Illustrations for Book 2 The Adventures of Dynamic Doolittle - Episode 1 “The Problem with Paulie Python” VAU-730-772 January 22, 2007 Illustrations for Book 3 Doolittle’s Very, Very Bad Day VAU-730-774 January 22, 2007 Completed Book 1- The Story of Doolittle, an Exceptional Young Gorilla Pending Filed January 26, 2008 Completed Book 2 - The Adventures of Dynamic Doolittle - Episode 1 “The Problem with Paulie Python” Pending Filed January 26, 2008 Completed Book 3 – Doolittle’s Very, Very Bad Day Pending Filed January 26, 2008 Licenses and Royalty Agreements. Under the terms of that certain Restated Independent Contractor Agreement between our subsidiary, Doolittle Edutainment Corp. and James Wojtak dated February 18, 2000 (the ‘Wojtak Agreement”), we have agreed to pay the following royalties to Mr.
